Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 10/5/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 7,293,508).
Regarding claim 1, Johnson discloses an integrated shipping ramp (See Figs. 3a and 3c) comprising: a ramp portion (flat portion at 206b in Fig. 3a) capable of guiding an upper package down from atop a lower package; a lower package attachment portion (at 306 in Fig. 3a) comprising a corner board (portion to the right of slot 322 in Fig. 3a) capable of insertion into a cavity of the lower package, wherein the corner board is separate from the ramp portion (the corner board is considered separate from the ramp portion since it is located below the ramp portion and is a separate element attached thereto), and wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package (as shown in Fig. 3c); and wherein in a shipping configuration the ramp portion can be integrated with a multi-package unit load comprising the upper package and the lower package, wherein in a dismounting configuration the ramp portion provides an inclined platform from a top of the lower package to a height below the top of the lower package (as shown in Fig. 3c).
Regarding claim 6, Johnson discloses the ramp portion comprises a pallet jack cavity (cavity formed at the underside of 206b, between left side of 202 and 206b, as shown in Fig. 3c) capable of receiving at least a portion of a pallet jack.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,293,508).
Regarding claim 7, Johnson discloses a multi-package unit load (See Fig. 3c) comprising: an upper shipped object (328); a lower package (pallet 202 is considered a package since it has a storage cavity therein, and/or since it can store objects thereon) comprising a cavity (cavity formed between 312 and 202 in Fig. 3a) configured to receive a corner board (portion to the right of slot 322 in Fig. 3a); and an integrated shipping ramp (at the left of Fig. 3a) comprising: a ramp portion (flat portion at 206b in Fig. 3a) configured to guide the upper shipped object down from atop the lower package; and a lower package attachment portion (at 306) comprising the corner board (portion to the right of slot 322 in Fig. 3a) for insertion into the cavity of the lower package, wherein the corner board is separate from the ramp portion (the corner board is considered separate from the ramp portion since it is located below the ramp portion and is a separate element attached thereto), and wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package (as shown in Fig. 3c), wherein in a shipping configuration the ramp portion can be integrated with the multi-package unit load, and wherein in a dismounting configuration the ramp portion provides an inclined platform from a top of the lower package to a height below the top of the lower package (as shown in Fig. 3c). Johnson discloses the claimed invention except for the express disclosure that the upper shipping object is a package.
However, Official Notice is taken, that it is old and conventional to provide packages on a pallet. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have provided the pallet of Johnson with at least one package thereon in order to allow for convenient shipping of the at least one package.    
Regarding claim 12, Johnson discloses the ramp portion comprises a pallet jack cavity (cavity formed at the underside of 206b, between left side of 202 and 206b, as shown in Fig. 3c) capable of receiving at least a portion of a pallet jack.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,293,508) as applied to claims 1 and 7 above, in view of Drevitson (US 3,153,798). Johnson discloses the lower package attachment portion comprises a wing (at 320a in Fig. 3b) located below a bottom surface of the integrated shipping ramp (as shown in Fig. 3a) and the wing being wider than the ramp portion (See Fig. 3a wherein the width from top to bottom of 306 is wider than the width (i.e. the thickness) from top to bottom of 206b), and wherein the corner board is attached to the wing, but does not disclose the wing configured to bend toward the bottom surface of the integrated shipping ramp. However, Drevitson teaches a ramp (See Fig. 1) comprising a ramp portion (at 11/12 in Fig. 1) and lower support portions (20/21 and 20’/21’) disposed below the ramp portion, wherein the lower support portion are foldably connected to the ramp portion at hinges for the purpose of allowing the support portions to bend relative to the ramp portion to an inoperative position for storage (column 1, lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower package attachment portion of Johnson to be foldable/bendable relative to the ramp portion as taught by Drevitson in order to allow the shipping ramp to be converted to a flattened orientation for more compact storage.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,293,508) as applied to claims 1 and 7 above, in view of Branyon (US 8,646,140).
Regarding claims 4 and 10, as described above, Johnson discloses the claimed invention except for the two edge boards along each side of the ramp portion configured to guide the upper package down from atop the lower package. However, Branyon teaches a ramp (at 10 in Fig. 1) comprising a ramp portion (at 68), wherein the ramp portion has two edge boards (70) along each side of the ramp portion for the purpose of acting as barriers to keep objects on the ramp (column 4, lines 51-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramp portion of Johnson with edge boards as taught by Branyon in order to act as barriers to keep shipping objects/upper packages on the ramp.
Regarding claims 5 and 11, as described above, Johnson discloses the claimed invention except for the ramp portion being foldable, at a ramp bend, on top of the lower package attachment portion. However, Branyon teaches a ramp (at 10 in Fig. 1) comprising a ramp portion (at 68), wherein the ramp portion has an extension portion (at 82) foldable at a ramp bend (79), for the purpose of allowing for a smooth transition to/from the ramp portion to the shipping base. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shipping ramp of Johnson with an extension portion foldably connected by a ramp bend as taught by Branyon in order to allow for a smoother transition to/from the lower package.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130133143-A1, US-8052114-B2, US-6349656-B1, US-6105511-A, US-5597114-A and US-5133459-A disclose similar ramp apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735